Exhibit 99.1 THOMSON REUTERS CORPORATION MANAGEMENT’S DISCUSSION AND ANALYSIS This management’s discussion and analysis is designed to provide you with a narrative explanation of our financial condition and results of operations through the eyes of our management. We recommend that you read this in conjunction with our interim financial statements for the three and six months ended June 30, 2011, our 2010 annual financial statements and our 2010 annual management’s discussion and analysis. We have organized our management’s discussion and analysis in the following key sections: · Overview – a brief discussion of our business; · Results of Operations – a comparison of our current and prior period results; · Liquidity and Capital Resources – a discussion of our cash flow and debt; · Outlook – our current business and financial outlook for 2011; · Related Party Transactions – a discussion of transactions with our principal and controlling shareholder, The Woodbridge Company Limited (Woodbridge), and others; · Subsequent Events – a discussion of material events occurring after June 30, 2011 and through the date of this management’s discussion and analysis; · Changes in Accounting Policies – a discussion of changes in our accounting policies and recent accounting pronouncements; · Critical Accounting Estimates and Judgments – a discussion of critical estimates and judgments made by our management in applying accounting policies; · Additional Information – other required disclosures; and · Appendices – supplemental information and discussion. References in this discussion to “$” and “US$” are to U.S. dollars and references to “C$” are to Canadian dollars. Unless otherwise indicated or the context otherwise requires, references in this discussion to “we,” “our,” “us” and “Thomson Reuters” are to Thomson Reuters Corporation and our subsidiaries. This management's discussion and analysis also contains forward-looking statements, which are subject to risks and uncertainties that could cause our actual results to differ materially from the forward-looking statements. Forward-looking statements include, but are not limited to, our expectations regarding: · General economic conditions and market trends and their anticipated effects on our business; · Our 2011 financial outlook; · Investments that we have made and plan to make and the timing for businesses that we expect to sell; · Anticipated cost savings to be realized from our integration and legacy savings programs; and · Our liquidity and capital resources available to us to fund our ongoing operations, investments and returns to shareholders. For additional information related to forward-looking statements and material risks associated with them, please see the section of this management’s discussion and analysis entitled “Cautionary Note Concerning Factors That May Affect Future Results”. This management’s discussion and analysis is dated as of July 27, 2011. 1 OVERVIEW KEY HIGHLIGHTS Thomson Reuters second quarter results reflected the strong growth of our Professional division and margin improvement for the company. · 4% growth, before currency, in revenues from ongoing businesses (1) was led by an 8% increase from the Professional division. Markets division revenue growth of 1% was lower than anticipated. Acquisitions contributed to revenue growth; · Adjusted EBITDA and underlying operating profit margins (1) increased 380 basis points and 140 basis points, respectively, due to the benefits of scale from higher revenues, savings from efficiency and integration initiatives, timing benefits in Markets and favorable foreign currency. Adjusted EBITDA also benefited from lower integration programs expenses; and · We announced plans to sell our healthcare business and we created a new intellectual property and science segment within our Professional division. We also recently announced a streamlining of the organizational structure in our Markets division. The changes are intended to accelerate growth by simplifying the business and enhancing sales effectiveness while improving collaboration across our company. Portfolio optimization · We completed $0.7 billion of acquisitions in the second quarter, using proceeds from the recently completed sales of our BARBRI legal education business and Scandinavian legal, tax and accounting business; and · We expect all announced disposals to close by the end of the year. Integration program – We continued to make good progress in the final year of our Reuters integration program, and we achieved run-rate savings of$1.54 billion at June 30, 2011. We expect to achieve our aggregate run-rate savings target (including legacy efficiency programs) of $1.7 billion by the end of this year. We recently reaffirmed our 2011 business outlook that we originally communicated in February. Additional information is provided in the “Outlook” section of this management’s discussion and analysis. OUR BUSINESS AND STRATEGY Who we are and what we do – We are the leading source of intelligent information for businesses and professionals. We combine industry expertise with innovative technology to deliver critical information to leading decision-makers. Through over 55,000 people in over 100 countries, we deliver this must-have insight to the financial, legal, tax and accounting, intellectual property and science and media markets, powered by the world’s most trusted news organization. How we make money – We serve a wide variety of customers with a single, tested business model. We derive the majority of our revenues from selling electronic content and services to professionals, primarily on a subscription basis. Over the years, this has proven to be capital efficient and cash flow generative, and it has enabled us to maintain leading and scalable positions in our chosen markets. Within each of the markets we serve, we bring in-depth understanding of our customers’ needs, flexible technology platforms, proprietary content and scale. We believe our ability to embed our solutions into customers’ workflows is a significant competitive advantage as it leads to strong customer retention. Our operational structure — We are organized in two divisions: · Professional, which consists of our legal, tax and accounting, intellectual property and science businesses; and · Markets, which consists of our financial and media businesses. Professional division realignment In the second quarter of 2011, we announced that we intend to sell our healthcare business and we realigned the structure of our Professional division. · A new Intellectual Property & Science segment was formed, including the intellectual property business, formerly reported within the Legal segment, and the science business, formerly reported within the Healthcare & Science segment. The new segment is a provider of content, technology and services to governments, academia, corporations and law firms that enable the discovery, development and delivery of innovations across the world; and · The Paisley business was moved from the Tax & Accounting segment to the Legal segment. Refer to Appendix A for additional information on non-IFRS financial measures. 2 Markets division realignment In July 2011, we announced a streamlining of the organizational structure of our Markets division which is designed to accelerate growth by simplifying the business while improving collaboration across the company. A key reason for this change was our disappointment with the division’s recent revenue growth, which resulted in part from a sales reorganization in Markets at the end of last year that did not adequately align the sales force with our business units and customers. Additionally, the recent development and marketing of Thomson Reuters Eikon has not yet adequately leveraged our capabilities across the Markets division. Our Markets division will be organized into three units: · Financial Professionals & Marketplaces: Focusing on services for professionals delivered to screens and trading marketplaces, combining theSales & Trading and Investment & Advisory businesses; · Enterprise Solutions: Focusing on services and infrastructure for financial firms as a whole, continuing and expanding the current Enterprise unit; and · Media: Providing news and information tailored for media and business professionals. The combination of the three Markets financial units into two reflects our two platform strategy for the industry - Thomson Reuters Eikon for Financial Professionals & Marketplaces, and Thomson Reuters Elektron for Enterprise Solutions. In connection with these changes, Thomson Reuters chief executive officer, Tom Glocer, has assumedmore directresponsibility of the Markets division. We believe the new Markets structure will enable us to focus on our core strengths of content, infrastructure, trading communities, distribution and joined-up workflow solutions. We expect to improve performance not only by simplifying the business through organizational change, but also by driving accountability, realigning the sales force with markets, customers and products and reassigning experienced managers from other parts of our company to key roles in the Markets division. SEASONALITY Our revenues and operating profits do not tend to be significantly impacted by seasonality as we record a large portion of our revenues ratably over a contract term and our costs, excluding integration programs expenses, are generally incurred evenly throughout the year. However, our non-recurring revenues can cause changes in our performance from quarter to consecutive quarter. Additionally, the release of certain print-based offerings can be seasonal as can certain product releases for the regulatory markets, which tend to be concentrated at the end of the year. INTEGRATION PROGRAMS In 2011, we expect to complete the integration program we commenced in 2008 as a result of the Reuters acquisition. The major initiatives associated with the program relate to: · Realizing cost synergies through headcount reductions; · Retiring legacy products and systems; · Consolidating data centers; · Rolling out new strategic products; and · Capturing revenue synergies. 3 The following chart summarizes the run-rate savings that we have achieved and the annual savings (including legacy efficiency programs) that we expect to achieve by completion of the program at the end of this year, as well as the actual and projected costs to achieve these savings levels. ($millions) Run-rate savings and One-time expenses * Total costs exclude $68 million of Reuters transaction-related expenses incurred in 2008. As of June 30, 2011, we had achieved run-rate savings of$1.54 billion, which represents an increase of $40 million since March 31, 2011 and $120 million since year-end 2010. The incremental run-rate savings achieved in the second quarter of 2011 included the retirement of legacy products. USE OF NON-IFRS FINANCIAL MEASURES In addition to our results reported in accordance with International Financial Reporting Standards (IFRS), we use certain non-IFRS financial measures as supplemental indicators of our operating performance and financial position and for internal planning purposes. These non-IFRS measures include: · Revenues from ongoing businesses; · Revenues at constant currency (before currency or revenues excluding the effects of foreign currency); · Underlying operating profit and underlying operating profit margin; · Adjusted EBITDA and adjusted EBITDA margin; · Adjusted earnings and adjusted earnings per share from continuing operations; · Net debt; · Free cash flow; and · Underlying free cash flow. We have historically reported non-IFRS financial measures as we believe their use provides more insight into our performance. Please see Appendix A for a description of our non-IFRS financial measures, including an explanation of why we believe they are useful measures of our performance, including our ability to generate cash flow. Non-IFRS financial measures are unaudited. See the sections entitled “Results of Operations”, “Liquidity and Capital Resources” and Appendix C for reconciliations of these non-IFRS measures to the most directly comparable IFRS measures. 4 RESULTS OF OPERATIONS BASIS OF PRESENTATION Within this management’s discussion and analysis, we discuss our results of operations on various bases, all of which exclude discontinued operations and include the performance of acquired businesses from the date of their purchase. Consolidated results We discuss our consolidated results from continuing operations as reported in our income statement. Additionally, we discuss our consolidated results on a non-IFRS basis which, among other adjustments, excludes "Other businesses", which is an aggregation of businesses that have been or are expected to be exited through sale or shut–down that could not be classified as discontinued operations. Other businesses include the healthcare business as well as other previously announced disposals. Segment results We changed our segment reporting in the second quarter of 2011 to reflect how we currently manage our businesses (1). We discuss the results of our four reportable segments as presented in our financial statements: Legal, Tax & Accounting, Intellectual Property & Science (which collectively comprise the Professional division) and the Markets division. We also provide information on Other businesses and Corporate expenses. Other businesses do not qualify as a component of our four reportable segments, nor as a separate reportable segment. Corporate expenses are comprised of corporate functions and certain share-based compensation costs. See note 3 of our interim consolidated financial statements for the three and six months ended June 30, 2011 for a reconciliation of results from our reportable segments to consolidated results as reported in our income statement. In analyzing our revenues from ongoing businesses, at both the consolidated and segment levels, we separately measure the effect of foreign currency. We measure the performance of existing businesses and the impact of acquired businesses on a constant currency basis. CONSOLIDATED RESULTS The following table provides a summary of our results for the periods indicated: Threemonthsended June30, Sixmonthsended June30, (millions of U.S. dollars, except per share amounts) Change Change IFRS Financial Measures Revenues 7
